         Case 5:21-cv-00393-AKK Document 1 Filed 03/16/21 Page 1 of 5                     FILED
                                                                                 2021 Mar-16 PM 02:46
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

 ASHLEY BOSTIC, individually               )
 and on behalf of all other similarly      )
 situated consumers,                       )
                                           )
            Plaintiff,                     )
                                           )
 vs.                                       ) No. ____________________
                                           )
 GENERAL REVENUE                           )
 CORPORATION,                              )
                                           )
            Defendant.


                            NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant General Revenue

Corporation (“GRC”) hereby gives notice of the removal of this action from the

Circuit Court of Madison County, Alabama, to the U.S. District Court for the

Northern District of Alabama, Northeastern Division. Plaintiff’s sole cause of action

involves a question of federal law under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq. Therefore, the Court has subject matter

jurisdiction over this case pursuant to 28 U.S.C. § 1331. In further support of

removal, Defendant states the following grounds:

1.     Plaintiff Ashley Bostic (“Plaintiff”) filed this putative class action lawsuit
         Case 5:21-cv-00393-AKK Document 1 Filed 03/16/21 Page 2 of 5




against GRC in the Circuit Court of Madison County on February 10, 2021. The case

number in the Circuit Court is 47-cv-2021-900206.00.

2.    GRC was served with the Complaint on February 16, 2021. A copy of the as-

served Complaint and summons is attached as Exhibit 1. No other process,

pleadings, or orders were served on GRC.

3.    In her Complaint, Plaintiff alleges GRC sent a collection letter seeking

payment on her outstanding student loan debt and, in her sole cause of action, she

alleges that the collection letter violated the FDCPA, a federal statute. Plaintiff

purports to bring a class action.

4.    Under 28 U.S.C. § 1331, federal district courts have “original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.”

The Court therefore has original jurisdiction over Plaintiff’s claims, which arise

under federal law. See Gunn v. Minton, 568 U.S. 251, 257 (2013) (“Most directly, a

case arises under federal law when federal law creates the cause of action asserted.”).

5.    Based on the foregoing, this case may be removed under § 1441(a), which

provides:

              [A]ny civil action brought in a state court of which the district
              courts of the United States have original jurisdiction, may be
              removed by the defendant or the defendants, to the district court
              of the United States for the district and division embracing the
              place where such action is pending.


                                            2
           Case 5:21-cv-00393-AKK Document 1 Filed 03/16/21 Page 3 of 5




6.     This civil action was originally filed in Madison County, which is within the

Northern District of Alabama, Northeastern Division. 28 U.S.C. § 81(a)(2).

Therefore, venue is proper in this Court. See 28 U.S.C. § 1446(a) (“A defendant . . .

desiring to remove any civil action from a State court shall file in the district court of

the United States for the district and division within which such action is pending a

notice of removal . . . .”).

7.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be

promptly served on Plaintiff’s counsel and filed with the Madison County Circuit

Court.

8.     This notice is timely under 28 U.S.C. § 1446(b)(1) because GRC is filing it

within 30 days of being served with the Complaint.

9.     There are no other Defendants in this action whose consent is required for

removal.

10.    By filing this Notice of Removal, GRC has not waived, and expressly reserves,

its right to raise any and all procedural and/or substantive defenses.

       WHEREFORE GRC requests that the Court accept jurisdiction over this

civil action and issue all necessary orders and process to remove this civil action from

the Circuit Court of Madison County to the United States District Court for the

Northern District of Alabama.


                                            3
  Case 5:21-cv-00393-AKK Document 1 Filed 03/16/21 Page 4 of 5




Respectfully submitted on March 16, 2021.


                              s/Charles W. Prueter
                              Charles W. Prueter
                              WALLER LANSDEN DORTCH & DAVIS, LLP
                              1901 Sixth Avenue N, Suite 1400
                              Birmingham, Alabama 35203
                              charles.prueter@wallerlaw.com
                              205.214.6380 (phone) | 205.214.8787 (fax)
                              -and-
                              Jacob D. Rhode* (Ohio 0089636)
                              Kyle R. Miller* (Ohio 0095783)
                              KEATING MUETHING AND KLEKAMP, PLL
                              One East Fourth Street, Suite 1400
                              Cincinnati, Ohio 45202
                              Tel. (513)579-6400
                              Fax. (513)579-6457
                              jrhode@kmklaw.com
                              kmiller@kmklaw.com
                                     *Pro hac vice applications forthcoming

                              Counsel for Defendant General Revenue
                              Corporation




                                 4
         Case 5:21-cv-00393-AKK Document 1 Filed 03/16/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

       I certify that on March 16, 2021, I electronically filed the foregoing document
and exhibit with the U.S. District Court for the Northern District of Alabama. I
further certify that I will serve a copy of the same via U.S. Mail and email on counsel
for Plaintiff Ashley Bostic.

        Curtis R. Hussey
        Gulf Coast ADR, LLC
        82 Plantation Pointe Road #288
        Fairhope, AL 36532
        gulfcoastadr@gmail.com

                                        s/Charles W. Prueter
                                        Charles W. Prueter
                                        WALLER LANSDEN DORTCH & DAVIS, LLP




                                          5
